      Case 20-11419 Doc 3 Filed 08/07/20 Entered 08/07/20 14:46:05 Main Document Page 1 of 4




 Fill in this information to identify the case:

 Debtor name         Genesis Venture Logistics, L.L.C.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF LOUISIANA

 Case number (if known)          20-11419
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 7, 2020                          X /s/ Lorraine Hyde
                                                                       Signature of individual signing on behalf of debtor

                                                                       Lorraine Hyde
                                                                       Printed name

                                                                       Manager/Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 20-11419 Doc 3 Filed 08/07/20 Entered 08/07/20 14:46:05 Main Document Page 2 of 4


 Fill in this information to identify the case:
 Debtor name Genesis Venture Logistics, L.L.C.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                      Check if this is an
                                                LOUISIANA
 Case number (if known):          20-11419                                                                                                            amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alexis Marine LLC                                               Trade debts                                                                                              $57,295.00
 2304 Engineers Road
 Suite B
 Belle Chasse, LA
 70037
 American Commercial                                             Trade debts                                                                                            $414,252.31
 Barge Line, LLC
 1701 E. Market St
 Jeffersonville, IN
 47130
 American Tugs, Inc.                                             Trade debts                                                                                            $226,854.04
 1515 Engineers Road
 Belle Chasse, LA
 70037
 CGB Marine at Eagle                                             Trade debts                                                                                              $32,903.25
 Fleet
 23464 Network Place
 Chicago, IL
 60673-1234
 Citizens Bank and                                               Promissory Note        Contingent                                                                        $98,555.49
 Trust                                                                                  Unliquidated
 3100 E. Causeway
 Approach
 Mandeville, LA 70448
 Citizens Bank and                                               Promissory Note        Contingent                                                                      $538,204.54
 Trust                                                                                  Unliquidated
 3100 E. Causeway
 Approach
 Mandeville, LA 70448
 ComData                                                         Trade debts                                                                                              $20,539.48
 716 N. Causeway
 Blvd
 Metairie, LA 70001
 Derwin Falcon                                                   Trade debts                                                                                            $176,189.50
 PO Box 86576
 Baton Rouge, LA
 70879


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 20-11419 Doc 3 Filed 08/07/20 Entered 08/07/20 14:46:05 Main Document Page 3 of 4



 Debtor    Genesis Venture Logistics, L.L.C.                                                                  Case number (if known)              20-11419
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Diamond Services                                                Trade debts                                                                                              $81,210.00
 Corporation
 PO Box 1286
 Morgan City, LA
 70381
 Internal Revenue                                                Quarterly Taxes                                                                                          $17,764.30
 Service                                                         plus penalties and
 PO Box 7346                                                     interest
 Philadelphia, PA                                                 $4,123.08
 19101-7346                                                      6/19/2020
                                                                  $4,123.13
                                                                 7/8/2020
                                                                  $3,466.26
                                                                 7/22/2020
                                                                  $3,516.97
                                                                 8/7/2020
                                                                  $2,534.86 Pen
 M/G Transport                                                   Trade debts                                                                                              $23,625.00
 Services, Inc.
 PO Box 679381
 Dallas, TX
 75267-9381
 McDonough Marine                                                Trade debts                                                                                            $128,450.00
 Service
 PO Box 919227
 Dallas, TX
 75391-9227
 Neale Marine                                                    Trade debts                                                                                              $89,600.62
 Transportation &
 Fleeting
 PO Box 5368
 Vienna, WV 26105
 Par Funding (CBSG)                                              Merchant Cash          Disputed                                                                        $275,800.58
 20 N 3rd Street                                                 Advance
 Philadelphia, PA                                                Agreement(s)
 19106
 River Ventures, LLC                                             Trade debts                                                                                            $287,875.00
 PO Box 429
 St. Amant, LA 70774
 Robert B Miller &                                               Trade debts                                                                                              $42,075.50
 Assoc Inc
 230 S Bemiston Ave
 Suite 1230
 St Louis, MO 63105
 Royal Funding                                                   Merchant Cash          Disputed                                                                        $304,370.75
 80 Broad Street                                                 Advance
 Suite 1302                                                      Agreement(s)
 New York, NY 10004
 Ryder Truck Rental,                                             Trade debts                                                                                              $83,308.69
 Inc.
 6000 Windward
 Parkway
 Alpharetta, GA 30005

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 20-11419 Doc 3 Filed 08/07/20 Entered 08/07/20 14:46:05 Main Document Page 4 of 4



 Debtor    Genesis Venture Logistics, L.L.C.                                                                  Case number (if known)              20-11419
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 The St. Paul Barge                                              Trade debts                                                                                            $227,250.00
 Line, Inc.
 4537 Folse Drive
 Metairie, LA 70006
 TRI-CON, INC.                                                   Trade debts                                                                                              $23,162.06
 PO Box 20555
 Beaumont, TX
 77720-0555




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
